                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMAL WILLIAMS,

           Plaintiff,                                                    ORDER
    v.
                                                                 Case No. 19-cv-10-wmc
 CO ROTH, et al.,

           Defendants.


          Plaintiff Jamal Williams has filed a certified copy of a trust fund account statement in

support of the motion for leave to proceed without prepaying the fee. After considering the

motion and supporting documentation, the court concludes that plaintiff qualifies for indigent

status.

          Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $18.57. For this case to proceed, plaintiff

must submit this amount on or before February 6, 2019.




                                              ORDER

          IT IS ORDERED that,

          1.      Plaintiff Jamal Williams is assessed $18.57 as an initial partial payment of the

$350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable to

the clerk of court in the amount of $18.57 or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before February 6, 2019. If plaintiff does not have
enough money to make the initial partial payment from plaintiff’s regular account, plaintiff

should arrange with authorities to pay the remainder from plaintiff’s release account.




       2.      If, by February 6, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 15th day of January, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
